E 1TH CSURT C333 A??EALS
EEKSTLANB, YEXAS
313 DGéMEET

Mary Eiizabeih Dwiiﬁie, ’3‘ grain: ﬁle 35$:h Eigirici
Court of Hegel (3:311:1in
Trial Cam: N9, CR1 1663.

V5. Ni}. 11~13~80215»CR 3‘ Ssp‘iember 263 2913

The Siam (3f Texas} * I’m Curiam Memeraﬂdum Qpinicn
{Pang} cansists 0f: Wright? (23.,
McCaﬁg 3.3, arid Wiﬂgmﬂ, 3.)

This mart has inspected the recerd in this cause and conciudes that {be appeal
sheuid be éismissed. Therefereg in accardaﬁce with this muffs opinicn, the appeal

is dismissed.